           Case 1:20-cv-11025-VEC Document 51 Filed 07/23/21 Page 1 of 1

                                                                             USDC SDNY
                                                                             DOCUMENT
UNITED STATES DISTRICT COURT                                                 ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                DOC #:
 ------------------------------------------------------------ X              DATE FILED: 7/23/2021
 TEAM 125, INC.,                                              :
                                                              :
                                              Plaintiff,      :
                                                              :      20-CV-11025 (VEC)
                            -against-                         :
                                                              :           ORDER
 UNITED STATES AVIATION                                       :
 UNDERWRITERS, INC.,                                          :
                                                              :
                                              Defendant. :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

        WHEREAS on July 23, 2021, the parties appeared before the Court for a conference;

        IT IS HEREBY ORDERED that, for the reasons stated on the record at the July 23

conference, Plaintiff’s request to reopen fact discovery is DENIED.

        IT IS FURTHER ORDERED that the deadline for expert discovery is September 1,

2021.

        IT IS FURTHER ORDERED that a status conference is scheduled for September 10,

2021, at 11:00 a.m., at which the Court will set a schedule for any motions for summary

judgment. The September 10 conference will be conducted as a video conference; the Court will

provide the parties with a link to access the conference closer to the date of the conference.



SO ORDERED.
                                                            _________________________________
                                                                _____________________________
Date: July 23, 2021                                               VALERIE CAPRONI
                                                                             CAPRON    NI
      New York, NY                                              United States District Judge
